Title: From George Washington to Anthony Whitting, 30 December 1792
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Decr 30th 1792

I have duly received your letters of the 21st & 26th instt, and am a little surprized to find by the last that Mr James Butler had

not reached Mount Vernon before the date of it—He left this City on the 21st and according to the usual course, & time required for the Stages to run, he ought to have been in Alexandria on Monday last, the 24th of this month.
Notwithstanding the reduced number of hands at Mansion house, if Mr Butler answers the description which is given of him, he may be useful to me on many accounts; & may ease you a good deal of the particular attention which, otherwise, you would find it necessary to give to the various concerns about it. Amongst which, none I think call louder for it than the Smiths; who, from a variety of instances wch fell within my own observation whilst I was at home, I take to be two very idle fellows. A daily account (which ought regularly to be) taken of their work, would, alone, go a great way towards checking their idleness; but besides this, being always about the House (except at Haymaking & Harvest) & not far from them, he might have a pretty constant eye both to them, and to the people who are at work with the Gardener; some of whom I know to be as lazy and as deceitful as any in the world (Sam particularly)—My horses too (in the management of which he professes to have skill) might derive much benefit from a careful attention to them; not only to those which work, but to the young ones, and to the breeding mares: for I have long suspected that Peter, under pretence of riding about the Plantations to look after the Mares, Mules, &ca is in pursuit of other objects; either of traffic or amusement, more advancive of his own pleasures than my benefit. It is not, otherwise to be conceived, that with the number of mares I have, five & twenty of which were bought for the express purpose of breeding, though now considerably reduced from that purpose, alone; should produce not more than Six or eight Colts a year. This I say will hardly be believed by any person who has ever been in a similar practice. The evil stands much in need of a remedy, & I request, if Mr Butler should ever reach you, that he may be told it is my desire he would endeavour to apply one. I moreover conceive (being an experimental farmer) that he will be better able to carry your directions into effect, (especially in Hay-making, Hedging and the like, in his own way) than one of the common Overseers of the Country: and in addition to these, as he writes a tolerable good hand & has a tolerable knowledge of Accts, you

might derive aid from him in that way; when I was able to look after my own business it was a custom to keep as regular accounts with each of my Plantations as if the Articles delivered from the Store, from the Smiths Shop, done by the Carpenters, &ca, &ca, had gone to, or had been done for, Mr Peak or any other from whom the value was to be received. This under your general Superintendence (without aid) I know would not be in your power to render without neglecting other parts of your duty of more consequence; and therefore I never required it in the extent above mentioned; nor expected it. But if Butler comes to you, and merits the character given of him, an essay towards it may be made—My great fear respecting him, is, that he will be found difficient in point of activity. But as I have, in a former letter desired that admonition, or something else, may be administered to the first, and to every neglect, it is needless to repeat it in this place. He is to have his Victuals cooked for him; and as he is a man who (from the accounts given of him) has seen better days than his present appearance indicates, I should suppose, if you find his deportment & behaviour decent & proper, there can be no objection to his eating with you: but in this, do what is most agreeable to your own inclination, as it is not my intention to impose any one upon you, in this way contrary thereto.
All such work as you have enumerated, I think is the duty of every Overseer to render; and if he is a man of an industrious turn he will do it, whether he is compelled by articles, or not; On the other hand, if he is of an indolent cast—(such as Jones was—) all the Articles in the world would not enforce the measure longer than he, himself, was under the observation of an Overlooker, and probably, to avoid working himself, (the Negros knowing it to be his duty to do so by agreement) he would suffer them to be idle, to bribe them against a discovery of his own idleness. For these reasons I have always had doubts (where there is a large gang of hands to Overlook) of the propriety of attempting to compell by Articles an overseer to do more work than his own inclination would naturally prompt him to do, voluntarily. Indeed where there are a number of hands, his time, probably, wd be better employed in seeing them well engaged than in working himself, especially if all are not within his full view at the time.
I have not a proper recollection of the ground between the

Spring house and the Oozey ground about the place where the hound kennel stood, or, you still mistake my design; & I am led to the latter opinion, by your having begun to drain by, or from the Spring house. My intention was to have begun the drain from the lowest Spring at the foot of the Bank most westerly; that is—nearest the Wharf, & to have carried the water along that, on its level to the front of the Mansion house, as hath been described in former letters; and to let the higher ones into that drain, as may be seen by the rough sketch enclosed. I always expected, & you will find it so mentioned in one of my letters, that the Water so united, would be to be conveyed across the sunken spot (East of, &) by the Spring before you could get it to the avenue in front of the house; but I had no idea of there being other hollows west of the spring house as difficult as you represent them to be; for as to cutting through banks which are liable to Cave in, I had no idea. After this explanation of my meaning if the difficulties which you represent should still oppose themselves, I wd have the work suspended until I come home; which I presume to hope, will be in the Spring.
Ascertain as near as you can how much red led (ground in Oil) it will take to complete the painting the roofs of the Old Spinning house—Salt House, Smoke house, Wash house & Coach house (adjoining) together with the four Garden houses (if not already done)—also white led to finish what was begun, and not compleated; and Oil for the whole; informing me thereof; that I may be enabled to decide whether I shall send them or not. Let me know also whether the Roof of the Piaza leaks since the New shingling has been put on. You speak of the quantity of Lime which it has taken to repair the Overseers house in the Neck—It is occasioned in a great measure by the profuse use of it by [Tom] davis, & the unnecessary strength which he gives to the mortar; in which he ought to be corrected. Of Stone lime, & the lime made from Oyster shells, the quantity differs, but the proportions of each are well ascertained for different kinds of work; for here again, Morter is made stronger, or weaker, according to the Nature of it. Rules for all these might easily be obtained, and observed. Another bad practice which he is in ought to be corrected, and that is, laying his Mortar too thick in the joints. This hurts the look of a building—rather diminishes, than adds to the strength of it—and consumes much lime.

If, as you suppose is the case, the Miller spends more time than he ought to do in his dwelling house, it is justice due to me, to inform him of it; and to add, that if the practice is continued your duty will require that I should be informed of it. The slow progress made by him in Manufacturing my wheat in such an open & mild fall and Winter as we have had, is, if there was Water, the strongest evidence that can be given of his indolence, and the bad use that he has made of so favorable a Season.
This mild and open weather has been a great relief to the Corn & fodder—advantage I hope has been taken of it to Husband both. But the last Report speaks of an amazing consumption (in a short time) of soft Corn at the River Plantation. I wish to hear that all your Overseers are fixed, & well in their Giers.
I did not expect that the Plow which went from this place would be employed otherwise than in breaking up ground in the fall of the year; I am affraid this work is backward, if but now you are beginning to plow for the 1st time the old Clover lot at the Mansion house; When the Brick yard & Lucern lots are also to plow, & when the former of them ought to be sown in the early part of the Spring; as well for the advantage of the Clover, as for that of the Oats with which it is Sown.
Speaking of Sowing Clover, let me request that such a machine as is described in Mr Bordleys pamphlet, be prepared, and the clover Seed sown therewith. My Clover Seed has never been regularly, or well sown, notwithstanding it has been lavished upon the ground; some parts of which having none, and other parts Surcharged. Less, if distributed over the ground, will do; in some of my letters I have given you the quantities bestowed on an Acre in the vicinity of this City where it is as thick as the best Farmer would requir⟨e⟩ it to be.
Has Doll at the Ferry mixed her work with that of the out-hands? If not what does she employ herself in? I have no report on this head—If she knits or Sows, her work ought to be noticed in that line, & care taken that she renders a sufficiency of it. Let the stud horse be delivered to Mr Robt Lewis’s Order, as Mr Hartshorn did not comply with his agreement. I am Your friend and Well wisher

Go: Washington

